DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner approves applicant’s new title filed 10/19/2021 of: DISPLAY DEVICE INCLUDING COVER LAYERS AND SPACERS HAVING DIFFERENT HEIGHTS, AND EXPOSURE DEVICE AND MANUFACTURING METHOD THEREFOR.

Claim Objections
Claim 9 is objected to because of the following informalities:  
Regarding Claim 9:
In Line 2: Delete singular “layer”.  Insert plural ---layers--- to be consistent with parent Claims 1-2.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a) – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
--Regarding Amended Claim 8 at Line 4, the limitation “7a cover layer forming step of exposing the photosensitive organic material only once [emphasis examiner’s]” is not supported by the originally filed application.  Specifically, the instant specification as originally filed, at best, teaches “[b]y using the above-described photomask 40, the cover layers 23A, the spacer 23B, and the exposed surfaces of the anodes 22 can be formed by performing the photolithography method once [emphasis examiner’s]” (see ¶ [0063] of the instant specification filed 03/26/2020).  However, the specification’s teaching of performing the photolithography method once, is patently distinct from the amendment to Claim 8 of exposing the photosensitive organic material only once.  To be clear, applicant’s disclosed “performing the photolithography method” does not equate to the newly claimed “exposing the photosensitive organic material”.  In contrast, both applicant’s disclosed and claimed photolithography method explicitly requires that “in the cover layer forming step [which necessarily constitutes part of the “photolithography method”], exposure is performed a plurality of times [emphasis examiner’s]” (see ¶ [0095] & Claim 8 at Line 14).  Therefore, although the originally filed application teaches that the overall photolithography method may be performed once, it not only fails to teach but actually contradicts the amended limitation of Claim 8 including “7a cover layer forming step of exposing the photosensitive organic material only once [emphasis examiner’s]”
Regarding new or amended claims, MPEP § 2163 II(A)(3)(b) states that “When an explicit limitation in a claim ‘is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation [emphasis examiner’s]’”.  
In the instant case, the examiner submits that a method embodiment containing all the procedural contingencies of Claim 8 is not present in the written description, nor is there anything in the application that would lead one of ordinary skill in the art to believe that the description requires the limitations of Claim 8.  Consequently, Claim 8 must be rejected as lacking adequate written description.

	


Claim Rejections - 35 USC § 112(b) – Indefiniteness
The previous rejections under § 112(b) are withdrawn in view of applicant’s claim amendments filed 10/19/2021.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 & 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Amended Claim 8 at Lines 4 & 14, respectively, the limitations of “7a cover layer forming step of exposing the photosensitive organic material only once [emphasis examiner’s]” and “in the cover layer forming step, exposure is performed a plurality of times [emphasis examiner’s]” renders the claim indefinite because, taken together, these limitations are patently contradictory.  The “cover layer forming step” as claimed, cannot reasonably require performing photolithographic exposure “only once” and “a plurality of times”, as these terms are mutually exclusive.
		For examination purposes and based on the instant specification (e.g. ¶ [0063] cited above), of these two conflicting limitations of Claim 8, the limitation “in the cover layer forming step [which necessarily constitutes part of the “photolithography method”], exposure is performed a plurality of times [emphasis examiner’s]” will be controlling considered herewith.

Regarding Claim 13, the limitation of “[t]he display device according to claim 4” renders Claim 13 indefinite because its parent Claim 4 does not recite a “display device”.  Instead, parent Claim 4 recites an “exposure device”.  Therefore, for examination purposes the “display device” of Claim 13 will be interpreted as the “exposure device” of parent Claim 4.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, & 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Pub. 2015/0041796 to So et al. (from hereinafter So, prior art of record).
Regarding Claim 1, So teaches a display device (100; see Figs. 1-2 reproduced below) comprising:
a plurality of picture elements (e.g. 150; see ¶ [0027, 29, 37-40]);
first electrodes (e.g. 130; see ¶ [0027 & 29-30]); and
cover layers (e.g. 140; see ¶ [0027 & 31-35]),
wherein the first electrodes (130) are formed on the plurality of respective picture elements (150),
each of the cover layers (140) is configured to cover an outer periphery of a corresponding first electrode (130; as reasonably evidenced by Fig. 1) of the first electrodes (130), each of the cover layers (140) allowing an opening of the corresponding first electrode (130) to be formed,
a cover layer (140) of the cover layers (140) is spaced apart from a cover layer (140) of the cover layers (140) for a different first electrode (130) of the first electrodes (130; again, as reasonably evidenced by Fig. 1), the different first electrode (130) being adjacent to the first electrode (130),
a spacer (e.g. 170; see ¶ [0027 & 31-35]) formed in a same layer as the cover layers (140) is provided between a plurality of the first electrodes (130), and
the cover layers (140) and the spacer (170) are formed of a same material (see ¶ [0031] teaching “pixel defining layer 140… and the spacer 170 may be formed by patterning a photosensitive material layer [emphasis examiner’s]”).
Finally, regarding amended Claim 1, the following limitation makes it a product by process claim: “the cover layers and the spacer are formed… through a same process”.  The MPEP § 2113 states: 
“Even though product -by[-] process claims are limited by and defined by the process, determination of patentability is based upon the product itself.  The patentability of a product does not depend on its method of production.  If the product in product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product is made by a different process… [and] [b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.”  
Also, the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.  Note that Applicant has the burden of proof in such cases, as the MPEP sections cited above make clear.  
In the instant case, the prior art So teaches the structure of Claim 1.  Furthermore, the record does not indicate that the process limitation of forming the cover layers and the spacer through a same process of Claim 1 imparts distinctive structural characteristics to the final product.  Therefore, this product-by-process limitation of Claim 1 fails to patentably distinguish applicant’s invention over prior art So.


    PNG
    media_image1.png
    465
    1113
    media_image1.png
    Greyscale


Regarding Claim 2, So teaches the display device according to claim 1,
wherein 
the spacer (170) is higher than the cover layers (140; as reasonably evidenced by Fig. 1), and
an outer edge portion of the spacer (170) is spaced apart (e.g. by exposed area 180; see ¶ [0031-36]) from outer edge portions of the cover layers (140).

Regarding Claim 4, So teaches an exposure device (as implemented in Figs. 5 & 6A-E; see Fig. 6A reproduced below for convenience) for performing pattern formation by a photolithography method on a photosensitive organic material film (e.g. 620; see Fig. 6A & ¶ [0048-50]) covering a plurality of first electrodes (130) formed on a surface of a flattening film (e.g. top of 120), the exposure device comprising:
a light source (e.g. as represented by downward-facing arrows in Figs. 6A-B; see ¶ [0048-55] for detailed description of photolithography processes) configured to emit light to expose the photosensitive organic material film (620); and
a photomask (e.g. 640; see ¶ [0048-51]) configured to block part of the light from the light source,
wherein the photomask (640) includes a semi-transparent portion (e.g. regions I; see Fig. 6A & ¶ [0051]) configured to block part of the light from the light source, a light blocking portion (e.g. regions II; see Fig. 6A & ¶ [0048-50]) configured to block the light and a transparent portion (e.g. regions III; see Fig. 6A & ¶ [0048-50]) configured to allow the light to pass through,
the semi-transparent portion (I) allows, for the plurality of first electrodes (130), openings of the first electrodes (130) and cover layers (140) consisting of the photosensitive organic material film (620; see ¶ [0031] teaching “pixel defining layer 140… and the spacer 170 may be formed by patterning a photosensitive material layer [emphasis examiner’s]”) and each covering an outer periphery of corresponding first electrode (130) of the first electrodes (130), to be formed by light passing through the semi-transparent portion (I; as reasonably evidenced by Fig. 6C),
the light blocking portion (II) allows a spacer (170/680; see Figs. 1 & 6C) to be formed in a region (690) between the plurality of first electrodes (130) on the surface of the flattening film (top of 120),
the transparent portion (III) allowing a spacing region (e.g. 680/690; see Fig. 6C & ¶ [0048-51]) to be formed by the light passing through the transparent portion (III), the spacing region (680/690) spacing at least parts of a plurality of the cover layers (140) apart from each other (again, as reasonably evidenced by Fig. 6C), and
the cover layers (140) and the spacer (170) are formed of a same material through a same process (see ¶ [0031] teaching “pixel defining layer 140… and the spacer 170 may be formed by patterning a photosensitive material layer [emphasis examiner’s]”; see also ¶ [0052] teaching “[t]he pixel defining layer 670 [i.e. ‘cover layer’ 140], the spacer 680 [i.e. ‘spacer’ 170], and exposed area 690 of the insulating interlayer 120 may be simultaneously formed by the halftone mask [emphasis examiner’s]”).

    PNG
    media_image2.png
    471
    716
    media_image2.png
    Greyscale


Regarding Claim 5, So teaches the exposure device according to claim 4,
wherein 
the spacer (170/680; see Figs. 1 & 6C) is formed higher than the cover layers (140/670).
Regarding Claim 12, So teaches the display device according to claim 1.
	Regarding the product-by-process limitation “wherein the same process includes only one exposure”, this language fails to patentably distinguish the claimed device over the prior art for the same reasons discussed above in the rejection of Claim 1.

Regarding Claim 13 (as best understood), So teaches the display device according to claim 4, wherein the same process includes only one exposure (see ¶ [0052] teaching “[t]he pixel defining layer 670 [i.e. ‘cover layer’ 140], the spacer 680 [i.e. ‘spacer’ 170], and exposed area 690 of the insulating interlayer 120 may be simultaneously formed by the halftone mask [emphasis examiner’s]”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over So
Regarding Claim 9, So teaches the display device according to claim 2.
Although So may not explicitly teach wherein the outer edge portion of the cover layers (140) and the outer edge portion of the spacer (170) are formed at an interval of 10 to 20 μm, and a width of the spacer is 8 to 12 μm, So does teach that the interval (e.g. 180; see ¶ [0036]) may be selected to reduce unintended defects related to the metal lines of the underlying circuitry.
Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form the claimed interval having a distance in the range as claimed, because it has been held that where general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range of such an interval to reduce circuit defects by routine experimentation. (See MPEP § 2144.05)
	




Regarding Claim 10, So teaches the display device according to claim 2.
Although So may not explicitly teach display device according to claim 1, wherein a height of each of the cover layers (140) is 1 to 3 μm, So does teach that heights of portions of the overlying photosensitive material layer (e.g. 630; see ¶ [0047]) may be optimized to improve the structural stability of the display panel.
Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form a height of each of the cover layers (140) in the range as claimed, because it has been held that where general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range of such a height to improve structural stability by routine experimentation. (See MPEP § 2144.05)

Regarding Claim 11, So teaches the display device according to claim 1, wherein a height of the spacer (170) is 2 to 5 μm (see ¶ [0047] teaching “the height of the spacer… may be greater than or equal to 2.6 μm up to 3 μm”).


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over So in view of U.S. Pre-Grant Pub. 2014/0141558 to Go et al. (from hereinafter Go, prior art of record).
Regarding Claim 3, So teaches the display device according to claim 2 further comprising
a second electrode (e.g. 160; see ¶ [0027 & 40]) facing the first electrodes (130),
wherein the first electrodes (130) and the cover layers (140) are formed on a surface of a flattening film (e.g. top of 120; see ¶ [0027 & 29-36]).
So may not explicitly teach slits surrounding, in the flattening film (120), a display region including the plurality of picture elements (150), wherein the second electrode (160) is electrically connected to wiring lines of a thin-film transistor layer (although not illustrated, see ¶ [0027 & 29] teaching “TFTs” and wiring “data lines”) through the slits, and
a frame-shaped spacer (170) in the same layer as the cover layers (140) is formed to surround the display region and the slits and is as high as the spacer (170).
Go does teach a similar display device (Figs. 1-6) comprising slits (e.g. recess portions 36D; see Figs. 3-5 & ¶ [0099]) surrounding, in a flattening film (180b/360E; see Fig. 5 & ¶ [0095]), a display region (DA; see Figs. 3-4 & ¶ [0095]) including a plurality of picture elements (PX; see ¶ [0060-63]), wherein an analogous second electrode (270) and wiring lines (177; see Fig. 5 & ¶ [0077-78]) of a thin-film transistor layer (of TFT 411) through the slits (36D), and
a frame-shaped spacer (310; see Figs. 3-5 & ¶ [0095, 121]) in the same layer as analogous cover layers (360) is formed to surround the display region (DA) and the slits (36D) and is as high as a spacer (analogous to 360).
Before the instant application was filed it would have been obvious to one of ordinary skill in the art to include frame-shaped spacer configuration of Go surrounding the display region of So as claimed, because Go teaches that this feature predictably and beneficially facilitates encapsulation and inhibits contamination from external impurities or moisture (see ¶ [0121]).  Furthermore, Go demonstrates that this frame-shaped spacer configuration is an art recognized equivalent for the same purpose of forming packaging a display device (see MPEP § 2144.06).  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over So in view of U.S. Pre-Grant Pub. 2014/0141558 to Osako (from hereinafter Osako, prior art of record).
Regarding Claim 8 (as best understood), So teaches a manufacturing method of a display device (as implemented in Figs. 5 & 6A-E; see again Fig. 6A reproduced above for convenience), the manufacturing method comprising:
a photosensitive layer forming step of covering a plurality of first electrodes (130) formed on a surface of a flattening film (120), with a photosensitive organic material (140/620; see ¶ [0031-36 & 48-55]); and
a cover layer (140) forming step of exposing the photosensitive organic material (140/620) only once (see ¶ [0052] teaching “[t]he pixel defining layer 670 [i.e. ‘cover layer’ 140], the spacer 680 [i.e. ‘spacer’ 170], and exposed area 690 of the insulating interlayer 120 may be simultaneously formed by the halftone mask [emphasis examiner’s; also this simultaneous formation of the spacer 170 and cover layers 140 facilitates and anticipates exposing the photosensitive organic material ‘only once’]”), by using a photomask (640) blocking part of light from a light source (e.g. as represented by downward-facing arrows in Figs. 6A-B; see ¶ [0048-55] for detailed description of photolithography processes), and thereafter developing the photosensitive organic material (140/620; see Fig. 6C & ¶ [0048-50]), and thereby forming cover layers (140/670) each covering an outer periphery of a corresponding first electrode (130) of the plurality of first electrodes (130),
wherein the cover layers (140) and the spacer (170) are formed of a same material (see ¶ [0031] teaching “pixel defining layer 140… and the spacer 170 may be formed by patterning a photosensitive material layer [emphasis examiner’s]”), the cover layer (140/670) allowing an opening over the corresponding first electrode (130) to be formed,
the photomask (640) includes semi-transparent portions (I) configured to block part of the light from the light source and a transparent portion (III) configured to allow the light to pass through, and
in the cover layer (140/670) forming step, exposure is performed using the photomask (640), and each of the cover layers (140) is spaced apart from the cover layer (140) of a different first electrode (130) of the first electrodes (130), the different first electrode (130) being adjacent to the first electrode (130).

So may not explicitly teach that, in the cover layer (140/670) forming step, exposure is performed a plurality of times while changing a position of the photomask (640),
Osako does teach a similar manufacturing method of a display device (Figs. 1-7) comprising, in a cover layer (310; see ¶ [0087-100]) forming step, exposure is performed a plurality of times while changing a position of a photomask (10 and/or 20; see also “division exposure” in ¶ [0004-9 & 96-100]),
Before the instant application was filed it would have been obvious to one of ordinary skill in the art to pattern the cover layers of So by changing photomask position and performing multiple exposure steps as claimed, because the cited portions of Osako teach that this method predictably and beneficially allows for manufacturing devices having larger display areas.  Furthermore, Osako demonstrates that this mask patterning method is an art recognized equivalent for the same purpose of forming pixel-defining layers in a display device (see MPEP § 2144.06).  

Response to Arguments
Applicant’s arguments with respect to Amended Claims 1, 4, & 8 have been considered but are moot in view of the revised grounds of rejection necessitated by applicant’s claim amendments filed 10/19/2021.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892


/Matthew E. Gordon/Primary Examiner, Art Unit 2892